Title: To George Washington from Benjamin Tallmadge, 6 June 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Wethersfield June 6th 1781
                        
                        I had the honor to receive your Excellency’s favor of the 31st ulto with its Enclosures the 3d inst.—The
                            Letters were immediately forwarded to the different Persons to whom directed.
                        Your Excellency will find Cu.’s letter inclosed. From my other Agents I have recd nothing very material, as
                            their information principally related to the shipping at N. York, & fleet at the hook. I have forwarded it to
                            Count Barras, at New Port—By the same Persons I am informed that Ld Cornwallis made a Junction with Arnold at Petersburgh,
                            on the 19th ulto.
                        I herewith forward to your Excellency the London Magazines for the Year 80 Compleat, which were bro’t down the
                            Island, to prevent the Detection of other Papers. If the Cus. fail us, I am not without hopes of putting some other
                            Persons in their Places. I have the honor to be,With great Regard, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                 June 4th 1781
                            
                            Your favour of the 23d of May is just come to hand—togather
                                with five ginis—Austin Roe hath Just returned from N. Yk but brings very
                                little intelligence—He saith all is Silence. And no kind of movement about to take place—Admiral Arbothnot is off
                                Sandy Hook—And the Fleet for Urope mentiond in my last are in number near one hundread and are about to Sail. The
                                Confedaricy is one of their Convoy farther cannot Say. The Enemy are much alarmed at So large a French Fleet arriveing
                                in the West Indies See the Papers forward with the Magizean—We think here that a peace must Shortly take place—A few
                                days past a number of men commanded by one Stephen Smith a Deserter from Coll Ludlows Regnt much abused and plunderd
                                several Houses at a place Called Drownd Meadew, Broke their windew, fired into thier hous, whiped and threatend both
                                old and young—The Acme hath happend at the South Side of long Island and Eighteen (out of forty two) by thirty men under the command of one Henry Nicol (Were) made prisoners—We live in
                                dayly fear of death and destruction, This added to my usual anxiety hath allmost unmaned me—I must now (as painfull as
                                it is to me) disappoint your expectations, And out of my power to avoid if matters were ever So Secure on my part Which
                                is the reverse. I dare not visit New York myself and those that have bene employed will serve no
                                longer. Through fear I am fully perswaided by various circumstances and observation that have made from time to time—That if it Were in my power to continue it regular without any intervail, Should shortly be devoted to ruin, And it
                                appears Clear to me that it would be presumption to take one Step further at present—And could not expect that
                                protiction from Heaven that have hitherto enjoyed. You must acknowledge and readily conclude that have done all that
                                I could, and Stood by you, when others have failed And have not left you in the darkest hour. But when our affairs
                                appears as Clear as the Sun in the Heavens, And promiseth a Speedy and I hope a happy Conclusion Inclosed you have an
                                account of transports as required and Should be exceedingly happy to See you. And in the Interim
                                wishing you health and prosperity. I remain your ever mindfull and Huml. Servant
                            
                                Samuel Culper
                            
                            
                                
                                    Words in square brackets are translations of code.
                                
                            

                        
                        
                    